DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          WILLET ADOLPHE,
                              Appellant,

                                     v.

                        PALM BEACH COUNTY,
                              Appellee.

                               No. 4D21-1351

                          [November 24, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Ashley C. Zuckerman, Judge; L.T. Case Nos. 50-2018-CO-
008506-AXXX-MB and 50-2020-AP-000011-AXXX-MB.

   Willet Adolphe, West Palm Beach, pro se.

    Helene C. Hvizd, Senior Assistant County Attorney, West Palm Beach,
for appellee.

PER CURIAM.

    Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (holding that “[w]ithout a record of the trial
proceedings, the appellate court can not properly resolve the underlying
factual issues so as to conclude that the trial court’s judgment is not
supported by the evidence or by an alternative theory,” and “[w]ithout
knowing the factual context, neither can an appellate court reasonably
conclude that the trial judge so misconceived the law as to require
reversal”); Esaw v. Esaw, 965 So. 2d 1261, 1264 (Fla. 2d DCA 2007) (“The
most salient impediment to meaningful review of the trial court’s decision
is not the absence of findings, but the absence of a transcript.”).

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.